DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim 18 is objected to because of the following informalities:  
Claim 18 should be dependent to claim 15 not claim 8.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 and 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/27/2020 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helbert (US 2015/0319660 A1) in view of Saifullanhet al. (US 2007/0297373 A1).
 	Regarding claims 1, 8 and 15. Helbert  teaches a method comprising:
 	 receiving last accessed network information from a plurality of originating Wi-Fi calling (WFC) equipment (UEs) (Paragraphs [0012-0013], [0016], [0033] teach mobile device connect with short range access point “Wi-Fi access pointA1-A10 as read on Wi-Fi calling (WFC) equipment (UEs)” among plurality wireless access point and dead end access point which connect is lost as read on last accessed network);
grouping the originating WFC UEs based on network identities included in corresponding last accessed network information from the plurality of originating WFC UEs (Paragraphs [0041-0042], fig.1 Illustrate as a group of Wi-Fi access point  A1-A10);
		
    PNG
    media_image1.png
    178
    321
    media_image1.png
    Greyscale

 	receiving last accessed network information from a plurality of terminating WEC UEs (Paragraphs [0016] teach losing/last accessed network information from a plurality of Wi-Fi access point) ;
 	grouping terminating WFC UEs based on network identities included in corresponding last accessed network information from the plurality of terminating WEC 
 	 calculating a total number WFC UEs having a respective common network identity (Paragraphs [0058], [0061], [0063] teach calculating connectivity).
 	Helbert is silent on
analyzing performance of a cellular network based, at least in part, on the total number of WFC UEs.
In an analogous art, Saifullah teaches
analyzing performance of a cellular network based, at least in part, on the total number of WFC UEs (Paragraphs [0040-0041], fig.1 show and  teach mobile device performing communication with cellular network (WLAN) corresponding  to access point 36).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Helbert with Saifullah’s system such that receiving last accessed network information from a plurality of originating Wi- Fi calling (WFC) equipment (UEs), grouping terminating WFC UEs based on network identities, calculating a total number WFC UEs and analyzing performance of a cellular network based in order to provide power saving and saving cost when the mobile device operating in different communication system.




 	receiving the last accessed network information in a SIP INVITE message transmitted by an originating WFC UE of the plurality of originating WFC UEs (Paragraphs [0045], [0051]).

 	Regarding claims 3, 13 and 19. Helbert and Saifullah teach the method of claim 1, Saifullah teaches wherein receiving the last accessed network information from the plurality of terminating WFC UEs comprises: 
 	receiving the terminating last accessed network information in a SIP 183 message transmitted by a terminating WFC UE of the plurality of terminating WFC UEs in response to the terminating WFC UE receiving a SIP INVITE message (Paragraphs [0045], [0054]).

	Regarding claim 4. Helbert and Saifullah teach the method of claim 1, Saifullah teaches wherein the network identity included in the last accessed network information is an identity of a cellular network that a WFC UE has last accessed prior to registering with a wireless local area network (WLAN), and wherein the last accessed network information further includes a location of the cellular network (Paragraphs [0042], [0053]).


 	Regarding claim 5 and 11. Helbert and Saifullah teach the method of claim 1, Saifullah teaches wherein analyzing the performance of the cellular network includes at least one of:
 	a UE-originated call success rate,
 	a drop call rate, or
 	a registration success rate (Paragraph [0028], [0039] teach register)

 	Regarding claim 6. Helbert and Saifullah teach the method of claim 1, Saifullah teaches wherein at least one originating WFC UE and at least one terminating WFC UE are associated with the cellular network (Paragraphs [0038], [0040]).

 	Regarding claim 7. Helbert and Saifullah teach the method of claim 1, Saifullah teaches wherein the network identity included in the last accessed network information is an identity of a cellular network that a WFC UE has last accessed prior to registering with a wireless local area network (WLAN), and wherein the last accessed network information further includes information regarding cellular technologies supported by the cellular network (Paragraphs [0041-0043]).

 	Regarding claims 9 and 16. Helbert and Saifullah teach the system of claim 8, wherein; the network identity included in the last accessed network information is an identity of a cellular network that a WFC UE has last accessed prior to registering with a 
 	a location of the cellular network; and information regarding cellular technologies supported by the cellular network (Paragraph [0038], [0040]).

 	Regarding claims 10 and 17. Helbert and Saifullah teach the system of claim 8, Helbert teaches wherein a first WFC UE is grouped into the first set of UEs and the second set of UEs (paragraphs [0043-0044])

 	Regarding claims 14 and 20. Helbert and Saifullah teach the system of claim 8, Helbert teaches wherein the operations further comprise:
 	calculating the first total number WFC UEs having a network identity associated with the first cellular network; and calculating the second total number WFC UEs having a network identity associated with the second cellular network (Paragraphs [0058], [0061-0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641